AO AG6A (Rev, 12/17) Waiver of Rule § & §.1 Hearings (Complaint or Indictment)
UNITED STATES DISTRICT COURT
for the

Eastern District of Wisconsin

 

United States of America )
v. Case No. 21-MJ-31
)
DAVID CHARLES MISH JR ) Charging District’s Case No, 21-MJ-64
Defendant )

WAIVER OF RULE § & §.1 HEARINGS
(Complaint or Indictment)

[ understand that I have been charged in another district, the District of Columbia

 

 

I have been informed of the charges and of my rights to:

Q) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

G) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been

committed, to be held within 14 days of my first appearance if] am in custody and 21 days otherwise,
unless I have been indicted beforehand.

6) a hearing on any motion by the government for detention;
(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.
L agree to waive my right(s) to:

wo an identity hearing and production of the warrant.

a a preliminary hearing.
mi a detention hearing.
Cc an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary

or detention hearing to which I may be entitled in this district. [ request that my
Cl] preliminary hearing and/or 1 detention hearing be held in the prosecuting district, at a time set by
that court.

T consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date: January 15, 2021 A’. Oi é j

 

 

 

1 a
Cc e
fo i Signature of defendant's attorney
\ .
Scare Gabriela Leija

 

Printed name of defendant's attorney

Case 2:21-mj-00031-WED Filed 01/15/21 Page 1of1 Document 4
